Cert dismissed by Supreme Court
order filed 12/20/01
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 00-4599

DEMARCO ANTONIO MURPHY,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, Chief District Judge.
(CR-00-42-BO)

Argued: June 7, 2001

Decided: June 28, 2001

Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Motz and Judge Gregory joined.

_________________________________________________________________

COUNSEL

ARGUED: Stephen Clayton Gordon, Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. Thomas B. Mur-
phy, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee. ON BRIEF: Thomas P. McNamara, Federal Public
Defender, Raleigh, North Carolina, for Appellant. Janice McKenzie
Cole, United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
OPINION

LUTTIG, Circuit Judge:

Appellant Demarco Murphy ("Murphy") pled guilty to various
offenses related to an armed carjacking. On appeal, Murphy chal-
lenges the two-level sentence enhancement imposed by the district
court pursuant to U.S.S.G. § 3B1.4 for involving a juvenile in the
commission of an offense. For the reasons set forth below, we affirm.

I.

On December 12, 1999, Murphy, Frederick Bell ("Bell"), and a
fifteen-year-old male ("the juvenile") drove to a gas station in Dunn,
North Carolina. At the gas station, Murphy pointed a semi-automatic
pistol at the driver of another car, Kelly Riddle ("Riddle"), and
ordered Riddle to move from the driver's seat to the passenger side.
Murphy then told the juvenile to get into the back seat of Riddle's car.
J.A. 41-42, 80.

Holding Riddle at gunpoint, Murphy drove Riddle's car from the
gas station, with Bell following separately in his own vehicle. A high-
speed police chase ensued, during which Murphy instructed the juve-
nile to keep the gun pointed at Riddle. J.A. 43, 80. Murphy and the
juvenile exchanged the gun back and forth several times, until Mur-
phy dropped the gun on the floor of the car and was unable to retrieve
it. Murphy then stopped the car on a dirt road and ran into the nearby
woods. The juvenile was apprehended immediately, and Murphy and
Bell were arrested several weeks later.

Murphy pled guilty to conspiracy, aiding and abetting, and a sub-
stantive count of armed carjacking, in violation of 18 U.S.C. §§ 371
and 2119, and brandishing a firearm during and in relation to a crime
of violence and aiding and abetting the same, in violation of 18
U.S.C. §§ 2 and 924(c)(1)(A)(ii). At Murphy's sentencing hearing,
the district court increased his base offense level by two levels pursu-
ant to U.S.S.G. § 3B1.4 for using a juvenile to commit the offenses.
J.A. 53, 91. The court sentenced Murphy to a 60-month term of
imprisonment for conspiracy, a concurrent 137-month term for the

                  2
substantive count of armed carjacking, and a consecutive 84-month
term for brandishing a firearm, for a total term of imprisonment of
221 months. J.A. 62-63. Murphy appeals the district court's enhance-
ment of his sentence under section 3B1.4.

II.

Murphy, who was 18 years old at the time of the carjacking, con-
tends that the United States Sentencing Commission ("the Commis-
sion") exceeded its authority in promulgating section 3B1.4, as
applied to defendants less than 21 years of age. We disagree.

Congress "has delegated to the Commission `significant discretion
in formulating guidelines' for sentencing convicted federal offend-
ers." United States v. LaBonte, 520 U.S. 751, 757 (1997) (internal
citations omitted). Recognizing that the Commission"brings expertise
to the implementation of its mandate," United States v. Kennedy, 32
F.3d 876, 889 (4th Cir. 1994), we must defer to the Commission's
interpretation of a congressional directive as long as that interpreta-
tion is not "at odds with [the] plain language" of the directive,
LaBonte, 520 U.S. at 757.

Here, Congress directed the Commission to:

       promulgate guidelines or amend existing guidelines to pro-
       vide that a defendant 21 years of age or older who has been
       convicted of an offense shall receive an appropriate sentence
       enhancement if the defendant involved a minor in the com-
       mission of the offense.

Violent Crime Control and Law Enforcement Act of 1994, Pub. L.
No. 103-322, § 140008, 108 Stat. 2033 (emphasis added). The result-
ing guideline promulgated by the Commission comports with Con-
gress' directive, since all defendants 21 years of age or older who use
a minor to commit an offense receive a sentence enhancement:

       If the defendant used or attempted to use a person less than
       eighteen years of age to commit the offense or assist in
       avoiding detection of, or apprehension for, the offense,
       increase by two levels.

                  3
U.S.S.G. § 3B1.4 (emphasis added).

To be sure, the Commission additionally provided that individuals
under age 21 would likewise receive the enhancement. However,
absent language in Congress' directive limiting the enhancement only
to defendants 21 years of age or older, section 3B1.4 is not at odds
with the directive, and the Commission was within its discretion to
broaden the category of defendants eligible for the sentence enhance-
ment. See United States v. Ramsey, 237 F.3d 853, 857 (7th Cir. 2001)
(upholding the validity of section 3B1.4 and explaining that "[a]s long
as the Commission's guideline is not `at odds' with the congressional
directive, it is within the commission's discretion to enlarge the cate-
gory of defendants to whom an enhancement will apply").

We recognize that the Sixth Circuit held otherwise in United States
v. Butler, 207 F.3d 839 (6th Cir. 2000), wherein the court concluded
that the "Commission failed to comport with a clear Congressional
directive when it eliminated the requirement that the defendant be at
least twenty-one years old to be subject to enhancement under
U.S.S.G. § 3B1.4." Id. at 849 (emphasis added). However, the Sixth
Circuit failed to appreciate that because Congress did not direct that
only defendants over age 21 receive the sentence enhancement, it
actually did not require the Commission to limit the application of
section 3B1.4 to defendants of a certain age. Congress simply
required the Commission to ensure, as it did, that all defendants 21
years of age or older who involve a minor in the commission of an
offense receive a sentence enhancement.

Accordingly, we join the Seventh Circuit in holding that section
3B1.4 is not at odds with Congress' directive, and that the Commis-
sion did not exceed its authority in promulgating the guideline. See
Ramsey, 237 F.3d at 855-59.

III.

We also reject Murphy's argument that the district court's factual
finding that he involved a juvenile in the commission of the carjack-
ing was clearly erroneous. See United States v. Daughtrey, 874 F.2d
213, 217 (4th Cir. 1989) (stating that a district court's findings of fact
in support of a sentence enhancement are reviewed for clear error).

                   4
According to the juvenile's account of the carjacking, as presented
through the testimony of the police officer who interviewed him,
Murphy repeatedly directed the juvenile to get into the back seat of
Riddle's car, even though the juvenile was hesitant to do so. Further,
Murphy also directed the juvenile to hold the gun on Riddle during
the high-speed chase with police officers. J.A. 40-44. In light of this
testimony, the district court did not err in enhancing Murphy's sen-
tence under section 3B1.4.11 See U.S.S.G. § 3B1.4, cmt. n.1 (explain-
ing that "directing, commanding, encouraging, intimidating, . . .
procuring, recruiting, or soliciting" constitute"using" a minor for pur-
poses of the sentence enhancement).2 2

CONCLUSION

For the reasons stated herein, the judgment of the district court is
affirmed.

AFFIRMED
_________________________________________________________________

1 Nor are we persuaded by Murphy's argument that because the district
court found that the government had not proven facts sufficient to sup-
port an enhancement for leading or organizing an offense, see U.S.S.G.
§ 3B1.1(c), the court was precluded from enhancing his sentence for
involving a juvenile. See Ramsey, 237 F.3d at 860 ("[R]egardless of
whether the minor is a partner or a subordinate,[section 3B1.4] will be
applied where the defendant affirmatively involved the minor in the com-
mission of the crime.").

2 As Murphy concedes, our decision in United States v. Kinter, 235
F.3d 192 (4th Cir. 2000), forecloses his claim that Apprendi v. New Jer-
sey, 530 U.S. 466 (2000), requires that the facts relevant to his sentence
enhancement under section 3B1.4 be charged in the indictment and
proven beyond a reasonable doubt. See Kinter , 235 F.3d at 202
("Because the sentencing enhancements at issue . . . did not extend [the
defendant's] sentence beyond the maximums prescribed for his offenses
by the substantive provisions of the United States Code, the government
was not required to submit to a jury and prove beyond a reasonable doubt
the facts relevant to those enhancements.").

                   5